DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Response to Amendment
The amendment filed 18 January 2022 has been accepted and considered in this office action.  Claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 January 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Kent teaches a data processing method (abstract), comprising: 
receiving source language speech input by a target user (0050, speech input in language L1 by user); 
determining, based on the source language speech, a target acoustic model from an acoustic model library (0034, voice recognition in addition to speech recognition used to determine speaker identity), including: 
performing voiceprint recognition to the source language speech input by the target user and determining one or more voiceprint characteristics corresponding to the source language speech (0034 comparing VR templates for speaker recognition); 
determining, based on the one or more voiceprint characteristics corresponding to the source language speech, a target user identity of the target user (0034, recognizing the speakers voice based on VR templates); and 
determining the target acoustic model corresponding to the target user identity from the acoustic model library, wherein the acoustic model library includes at least two acoustic models corresponding to different user identities, each user identity has a correspondence relationship with an acoustic model in the acoustic model library, and the at least two acoustic models corresponding to different user identities have different timbre characteristics (0031, 0054, selecting a user phonetic dictionary, which allows speech output to be the unique voice of the input user,  0034, 
when the acoustic model corresponding to the target user identity is established in the acoustic model library, determining the acoustic model corresponding to the target user identity as the target acoustic model (0034, user model used to recognize user speech); and -2-Attorney Docket No. 00134.0042.OQUS Application No. 16698750 
when the acoustic model corresponding to the target user identity is not established in the acoustic model library, providing a default acoustic model having default timbre characteristics as the target acoustic model (0064, using generic voices if user model has not been established);
converting the source language speech into a target language speech based on the target acoustic model (0052, language translations,  0054, generating speech output in language L2 using user phonetic database); and 
outputting the target language speech (0054, outputting speech).
However the prior art of record does not teach or fairly suggest the limitations of “wherein the method further comprises when the acoustic model corresponding to the target user identity is not established, establishing the acoustic model corresponding to the target user identity without user perception, comprising: continuously collecting and accumulating voice data of the target user in a process of translating the source language speech input of the target user using the default acoustic model; and upon determining that the accumulated voice data of the target user reaches a preset extent, establishing the acoustic model corresponding to the target user identity by using the accumulated voice data of the target user as training samples to train the acoustic 

Claims 8 and 15 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 3-7, 10-14, and 17-21 depend on and further limit claims 1, 8, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655